ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
American Boys Construction Company           )      ASBCA No. 60996
                                             )
Under Contract No. W91B4N-13-C-8028          )

APPEARANCE FOR THE APPELLANT:                       Mr. Shams
                                                     Attorney

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher M. Coy, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       This appeal was docketed on 17 January 2017. The government submitted a
motion to dismiss the appeal alleging that appellant failed to submit a claim to a
contracting officer for a decision. On 7 February 2017, the contracting officer contacted
appellant and instructed it on how to file a claim. On 9 February 2017, appellant
submitted a claim to the contracting officer. By Board Order dated 7 April 2017, the
Board informed the parties that it intended to dismiss the appeal unless either party
objected within 14 days of the date of the Order. The Board has not received an
objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's appeal
from a contracting officer's final decision on its claim.

      Dated: 25 April 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60996, Appeal of American Boys
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2